REINHARDT, Circuit Judge,
dissenting.
In my view, the record does not contain substantial evidence to support the BIA’s denial of Henarath’s request for asylum. Furthermore, even if the record could support a denial, it would be for reasons other than those offered by the BIA, and in that circumstance we may not affirm. The BIA’s reasons are baseless, and we are not free to conjure up others. I therefore respectfully dissent.
Henarath testified that he received threatening phone calls, including death threats, for over a year, until he was finally able to change his phone number and move out of his home. He also testified that after changing his number he received another call in which he was told he had been placed on the hit fist of a terrorist group, the Tamil Tigers. The BIA accepts all this as true and furthermore allows that the threats may have been connected to political views ascribed to Henarath. The BIA nonetheless concludes that Henarath’s fear, while genuine, was not objectively reasonable.
Death threats constitute an objectively reasonable basis for a fear of persecution if the threats would “cause a reasonable person to fear.” Lim v. INS, 224 F.3d 929, 934 (9th Cir.2000). It need not be probable that the death threats would actually be carried out, id., because the issue is not whether the applicant would actually be murdered, or in any way harmed, if he returned to his home country. The issue is simply whether a reasonable person in his situation would be afraid.
Almost anyone who received death threats for over a year, and who was told by an avowed member of a powerful and violent organization that the organization intended to loll him, would be afraid. Such threats would “cause a reasonable person to fear” even if he tolerated a year of threats without being harmed, and even if his family was neither threatened nor harmed. Therefore, assuming-as the BIA does-the credibility of Henarath’s testimony and the connection of the threat to Henarath’s ascribed political beliefs, Henarath had an objective basis for the fear of persecution he unquestionably experienced, and the BIA’s decision to the contrary was not based on substantial evidence.
There is a further, independent basis for vacating the judgment of the BIA: the BIA’s reasons for denying the application are themselves unsupported. “The grounds upon which an administrative order must be judged are those upon which the record discloses that its action was based.” SEC v. Chenery, 318 U.S. 80, 87, 63 S.Ct. 454, 87 L.Ed. 626 (1943). In “affirming no less than reversing” the court must rely on the reasoning of the agency when reviewing matters that Congress placed within the agency’s domain. Id. at 88, 63 S.Ct. 454.
The BIA offered five reasons for finding Henarath’s fear unsupported. All five rea*980sons are themselves unsupported. First, Henarath did not testify that Thangiah “equated” him with the president of Sri Lanka when threatening that the Tamil Tigers would kill him as they had killed the president. Second, the frequency of conflicts on ships has no bearing on the credibility of the year-long, land-based threats against Henarath. Third, the fact that one friendly Tamil took Henarath on as a crew member in 2001 does not undercut the reasonableness of his fear that he will be killed by a particular group of active militant Tamils. Fourth, the conjecture that there may be ships without Tamils is simply not relevant. Fifth, the continued safety of Henarath’s family members in Sri Lanka is not probative of Henarath’s future safety there, because there is no evidence that his family members had engaged in political disputes or had been threatened by the terrorist organization. See Lim, 224 F.3d at 935.
The majority offers only two arguments for approving the BIA’s finding that Henarath lacks an objectively reasonable fear: first, that Henarath lived in Sri Lanka for over a year without being “physically disturbed in his home,” and second, that Henarath’s family remained in Sri Lanka unharmed after Henarath’s departure. However, we rejected both these arguments in Lim for reasons that apply also in the present case.
The petitioner in Lim endured not one, but six years of death threats before leaving his home country. Lim, 224 F.3d at 935. We held that, although relevant, the lengthy “post-threat harmless period” did “not render his fear unreasonable,” because the threats were becoming more menacing at the time the petitioner fled. Id. In Henarath’s case, he stayed a far shorter time; equally important, as in Lim, the final threat was the most menacing. In that final threat Henarath was told he was on a hit list. Thus the BIA erred in denying Henarath’s application on the basis that he remained unharmed for a year after the threats began.
In Lim the petitioner’s family had also remained behind unharmed. While the BIA found this fact significant, we held that “the fact that [his] family [was] safe [did] not refute his claims of persecution,” id. (quoting Ceballos-Castillo v. INS, 904 F.2d 519, 521 (9th Cir.1990), because “no evidence ... suggested] that Lim’s family [was] similarly situated or subject to similar risk, and nothing in the record supported] an inference that their safety ensure[d] that Lim [would] be safe.” Lim, 224 F.3d at 935. The situation is the same in the present case: The evidence in the record shows that the Tigers want to harm Henarath in particular. No evidence suggests that his family was at a similar risk. His family’s safety, therefore, does not render Henarath’s fear unreasonable.
Because the record compels the conclusion that Henarath had a subjective fear of persecution on account of political beliefs and that a reasonable person in Henarath’s situation would have had an objective fear of such persecution, we are required to grant the petition and remand to the BIA for the exercise of the Attorney General’s discretion as to asylum. Even if there were substantial evidence to support the denial, we would be required to vacate and remand for further proceedings because the BIA’s reasons for denying the petition are both unsupported and unsupportable. I respectfully dissent.